DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 8/12/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei et al (US 9,114,699).  Takei discloses:
With regard to claim 17 - An electric axle powertrain comprising: 
an electric drivetrain comprising a first motor/generator MG1, 
a second motor/generator MG2, and 
a planetary gear set RE6 operably coupled to the second motor/ generator M2, 
wherein the planetary gear set P2 comprises a first ring gear 19, a first planet carrier 21, and a first sun gear 20; 
a first clutch C1 adapted to selectively couple the first motor/generator MG1 and the second motor/generator MG2, and further comprising a second clutch CC3 adapted to selectively couple the second motor/generator MG2 and the first ring gear;

a drive wheel axle 30 operably coupled to the continuously variable electric drivetrain; and 
a first wheel W and a second wheel W coupled to the drive wheel axle 30.

With regard to claim 20 - wherein the second motor/ generator MG2 is coupled to the first sun gear 20.

With regard to claim 21 - further comprising a one-way clutch C2 coupled to the first motor/generator (“FIG. 4 is a view schematically showing a second embodiment of the invention in which the clutch 51 and the brake 52 of the drive system shown in FIG. 3 are replaced by a one-way clutch 53 and a one-way brake 54, respectively.” - ¶[0048]).

With regard to claim 22 - wherein the first clutch C1 and the first brake B1 are in an engaged position in a low mode(Fig. 2, “first speed gear position”).

With regard to claim 23 - further comprising a one-way clutch C2, and wherein the one-way clutch C2 and the second clutch C3 are an engaged position while the first brake B1 and the first clutch C1 are in a disengaged position in a high mode (Fig. 6, “fifth speed gear position”).

Claim(s) 17 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goleski et al (US 2016/0339777).  Goleski discloses:
With regard to claim 17 - An electric axle powertrain comprising: 
an electric drivetrain comprising a first motor/generator 16, 
a second motor/generator 22, and 
a planetary gear set 140 operably coupled to the second motor/ generator 22, 

a first clutch 72 adapted to selectively couple the first motor/generator 20 and the second motor/generator 22, and further comprising a second clutch 160 adapted to selectively couple the second motor/generator 22 and the first ring gear 144;
a first brake 162 coupled to the first ring gear 144 and the second clutch 26;
a drive wheel axle operably coupled to the continuously variable electric drivetrain; and 
a first wheel and a second wheel coupled to the drive wheel axle.

With regard to claim 20 - wherein the second motor/ generator 22 is coupled to the first sun gear 142.

With regard to claim 21 - further comprising a one-way clutch 74 coupled to the first motor/generator (“Alternatively, some or all of the shift elements may be positive engagement shift elements such as dog clutches or controllable one way clutches.” - ¶[0043]).

With regard to claim 22 - wherein the first clutch 72 and the first brake 162 are in an engaged position in a low mode (Table 4, “Fixed B”; the claim has not further defined what is meant by “a low mode” and thus any mode may read upon it).

With regard to claim 23 - further comprising a one-way clutch 74, and wherein the one-way clutch 74 and the second clutch 160 are an engaged position while the first brake 162 and the first clutch 72 are in a disengaged position in a high mode (Table 4, “Fixed C”; the claim has not further defined what is meant by “a high mode” and thus any mode may read upon it).

Allowable Subject Matter
Claims 1-3, 7-9, and 27 are allowed.
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        November 3, 2021

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616